Case: 22-10050        Document: 00516570548             Page: 1      Date Filed: 12/07/2022




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 7, 2022
                                        No. 22-10050                                 Lyle W. Cayce
                                                                                          Clerk

   Simon Garcia; Rebecca Garcia; Jose Campos;
   Christopher Garcia,

                                                                  Plaintiffs—Appellants,

                                            versus

   Swift Beef Company; Manny Guerrero; Ashley Henning;
   Jacob Montoya; Donna Estrada,

                                                                 Defendants—Appellees.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 2:20-CV-263


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Plaintiffs sued their managers and employer, Swift Beef Company, for
   gross negligence in Texas state court alleging that they contracted COVID-
   19 while working at one of the corporation’s plants. After the employer
   removed the case to federal court, the district court found federal officer


         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10050         Document: 00516570548             Page: 2   Date Filed: 12/07/2022




                                          No. 22-10050


   removal jurisdiction, but we subsequently held that there was no jurisdiction
   in Glenn v. Tyson Foods, Inc based on similar facts. 1 As the facts of this case
   do not materially differ from those in Glenn, we vacate the district court’s
   orders dismissing the plaintiff-employees’ claims and denying remand to
   state court, and we remand to the district court for further proceedings
   consistent with this opinion.
                                               I.
          The plaintiff-employees in this case filed suit in Texas state court
   alleging negligence and gross negligence against their managers for failing to
   provide a safe work environment during the COVID-19 pandemic. The
   employees then amended their complaint to include Swift Beef Company,
   which removed to federal court based on federal question jurisdiction, 2
   diversity jurisdiction, 3 and federal officer jurisdiction. 4 The employees
   moved to remand the case back to Texas state court, arguing that none of
   these bases provided the district court with jurisdiction. The district court
   determined that it had jurisdiction under the federal officer removal statute
   according to this court’s guidance in Latiolais v. Huntington Ingalls, Inc. 5 In
   reaching that conclusion, the court reasoned that the defendant-employer
   acted at the direction of a federal officer because an April 2020 presidential
   proclamation designated the company “critical infrastructure,” satisfying
   one of the Latiolais test’s three prongs. The district court then granted the
   managers’ motion to dismiss under Texas state law providing that the


          1
              40 F.4th 230 (5th Cir. 2022).
          2
              28 U.S.C. § 1331.
          3
              28 U.S.C. § 1332.
          4
              28 U.S.C. § 1442.
          5
              951 F.3d 286 (5th Cir. 2020).




                                               2
Case: 22-10050           Document: 00516570548            Page: 3       Date Filed: 12/07/2022




                                          No. 22-10050


   individual defendants had no independent duty to their fellow employees.
   The court also granted Swift Beef Company’s motion to dismiss because the
   plaintiff-employees failed to state a claim under Texas’s Pandemic Liability
   Protection Act. The employees timely appealed, arguing that Swift Beef
   Company failed to establish federal jurisdiction and that the district court
   erred in granting the motions to dismiss.
           After the employees appealed, this court concluded in Glenn that a
   food production company does not act at the direction of a federal officer
   under Latiolais simply because the government designated its facilities
   “critical infrastructure” during the COVID-19 pandemic. 6 Neither did
   heavy regulation or encouragement to remain open indicate federal direction,
   given that the federal government did not instruct the company to continue
   operations. 7 The relevant facts and arguments in this appeal are not
   distinguishable in any relevant way from those in Glenn, compelling the
   conclusion that Swift Beef Company failed to establish federal jurisdiction
   over the employees’ claims through the federal officer statute. 8
           As the district court did not address the parties’ arguments regarding
   other bases for federal jurisdiction, we will not address those issues for the
   first time on appeal. 9 As Swift Beef Company has not demonstrated that




           6
               40 F.4th at 234–35.
           7
               Id. at 235–37.
           8
            See also Fields v. Brown, No. 21-40818, 2022 WL 4990258 (5th Cir. Oct. 3, 2022)
   (reaching a similar conclusion); Wazelle v. Tyson Foods, Inc., No. 22-10061, 2022 WL
   4990424 (5th Cir. Oct. 3, 2022) (same).
           9
             See, e.g., Rutila v. Dep’t of Transportation, 12 F.4th 509, 511 n.3 (5th Cir. 2021)
   (“But, ‘mindful that we are a court of review, not of first view,’ we opt not to seek out
   alternative grounds on which we might uphold the judgment.” (quoting Cutter v.
   Wilkinson, 544 U.S. 709, 718 n.7 (2005))); Montano v. Texas, 867 F.3d 540, 546–47 (5th Cir.




                                                3
Case: 22-10050         Document: 00516570548                Page: 4       Date Filed: 12/07/2022




                                           No. 22-10050


   federal courts have jurisdiction over the employees’ claims, we likewise do
   not reach the merits. 10
                                               ****
           We VACATE the district court’s orders dismissing the plaintiff-
   employees’ claims and denying remand to state court. This case is
   REMANDED to the district court for further proceedings consistent with
   this opinion.




   2017) (noting that we are a “court of review, not of first view” and remanding a matter not
   addressed by the district court for examination in the first instance (quotation omitted)).
           10
              See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007)
   (“‘Without jurisdiction the court cannot proceed at all in any cause’; it may not assume
   jurisdiction for the purpose of deciding the merits of the case.” (quoting Steel Co. v. Citizens
   for Better Env’t, 523 U.S. 83, 94 (1998))).




                                                  4